IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: JANUARY 21, 2021
                                                       NOT TO BE PUBLISHED


                Supreme Court of Kentucky
                                 2019-SC-0730-MR

DEQONTAY DUNNAWAY                                                       APPELLANT



                   ON APPEAL FROM HARDIN CIRCUIT COURT
V.                  HONORABLE KEN M. HOWARD, JUDGE
                              NO. 19-CR-00123



COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                    MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

      Deqontay Dunnaway was convicted of trafficking in a controlled

substance in the first degree, first offense, and being a persistent felony

offender in the first degree (PFO I), following a jury trial in the Hardin Circuit

Court. He appeals as a matter of right, asserting the trial court should have

granted his motion to suppress evidence seized after a warrantless search of

his vehicle. He further asserts the trial court abdicated its gatekeeping role of

determining whether evidence of his prior drug dealing was more prejudicial

than probative and permitted such evidence to be introduced in violation of

KRE1 404(b). We affirm.




      1   Kentucky Rules of Evidence.
                                     FACTS

      On January 27, 2019, Kentucky State Police Trooper John Adams

effected a traffic stop on a vehicle operated by Dunnaway for speeding and

improper lane usage. Trooper Adams detected the smell of burnt marijuana as

he approached the vehicle. Dunnaway was asked to exit the vehicle and

accompany Trooper Adams to his cruiser. Upon questioning, Trooper Adams

learned Dunnaway did not have a valid operator’s license and the vehicle had

been rented by Dunnaway’s passenger, Adria Shouse, two days earlier.

Dunnaway refused Trooper Adams’ request to search the vehicle.

      While Trooper Adams and Dunnaway were sitting in the cruiser, Trooper

Richard Ellis arrived on scene and approached the vehicle to speak with

Shouse. Trooper Ellis smelled burnt marijuana and noticed an open alcoholic

beverage container in the vehicle. Shouse denied smoking marijuana and

refused a request to search the vehicle.

      Dunnaway and Shouse gave inconsistent stories about their travels.

Dunnaway was evasive in answering some of the Troopers’ questions and he

became nervous and agitated when pressed about marijuana usage. Based on

their observations and belief contraband was in the vehicle, the Troopers

executed a warrantless search and located a black bag behind the driver’s seat.

Within the black bag was a sealed bag containing approximately 220 grams of

cocaine and another bag containing 499 pills which appeared to be ecstasy and

several of which tested positive for methamphetamine. Dunnaway and Shouse

were both arrested and Dunnaway admitted the drugs belonged to him.



                                           2
      Dunnaway was indicted for trafficking in a controlled substance

(cocaine), first degree, second or subsequent offense, trafficking in a controlled

substance (ecstasy, greater than ten dosage units), second degree, second or

subsequent offense, and PFO I. Dunnaway filed a pretrial motion to suppress

the evidence seized, asserting the warrantless search of the rented vehicle was

improper and did not fall within an exception to the warrant requirement and

further, that the roadside detention was improperly extended beyond the time

necessary to issue the appropriate traffic citations. Following a hearing, the

trial court denied the motion. A subsequent motion to set aside or vacate the

order denying suppression was likewise denied.

      Prior to trial, the Commonwealth provided notice of its intent to

introduce testimony about a traffic stop in Shelby County approximately three

weeks prior to the instant traffic stop where Dunnaway was driving a rented

car and found to be in possession of approximately 125 grams of cocaine and

$20,000 in currency. Dunnaway informed the arresting officer the drugs and

money were his “livelihood.” The Commonwealth sought to introduce this

evidence to show Dunnaway’s “intent to sell, knowledge, pattern of conduct

and/or absence of mistake.” Dunnaway objected to the introduction of this

testimony. In a written order, the trial court determined the evidence of

Dunnaway’s possession of drugs in a similar circumstance was relevant to

whether he had the cocaine for personal use or for trafficking. Further, the

trial court concluded the probative value outweighed any prejudicial effect.

The order also indicated the trial court would offer a limiting admonition upon



                                        3
presentation of the testimony at trial. The matter then proceeded to a jury

trial.

         During trial, the Commonwealth dismissed the trafficking charge related

to ecstasy and the second or subsequent offense portion of the other trafficking

charge. The jury found Dunnaway guilty of the remaining counts and

recommended a sentence of twenty years’ imprisonment. He was subsequently

sentenced in conformity with the jury’s recommendation and this appeal

followed.

         Dunnaway presents two allegations of error in seeking reversal of his

convictions. First, he asserts the search of his vehicle was improper and the

trial court should have granted his suppression motion. Second, Dunnaway

argues the trial court abdicated its responsibility of screening the

Commonwealth’s proffered evidence of his prior drug dealing activities in a

different county for which he had been charged, but not yet convicted, to

determine whether it was more prejudicial than probative.

                             STANDARDS OF REVIEW

         Review of a trial court’s denial of a motion to suppress is conducted

utilizing a two-part test. We first “defer to the trial court’s factual findings if

they are supported by substantial evidence and only review such findings for

clear error.” Bond v. Commonwealth, 453 S.W.3d 729, 732 (Ky. 2015) (citations

omitted). Then, “when the findings of fact are supported by substantial

evidence, we review the court’s application of the law to those facts de novo.”
Id. (citation omitted).



                                          4
      “To determine whether evidence of prior bad acts is admissible, we must

decide if the evidence is relevant ‘for some purpose other than to prove the

criminal disposition of the accused[,]’ probative as to the actual commission of

the prior bad act, and not overly prejudicial under KRE 403.” Kerr v.

Commonwealth, 400 S.W.3d 250, 260 (Ky. 2013) (quoting Meece v.

Commonwealth, 348 S.W.3d 627, 662 (Ky. 2011)); (citing King v.

Commonwealth, 276 S.W.3d 270, 275 (Ky. 2009)). We review KRE 403

“evidence in the light most favorable to its proponent, giving the evidence its

maximum reasonable probative force and its minimum reasonable prejudicial

value.” Major v. Commonwealth, 177 S.W.3d 700, 707 (Ky. 2005) (citing Turpin

v. Kassulke, 26 F.3d 1392, 1399-400 (6th Cir. 1994)).

      The standard of review for a trial court’s evidentiary ruling is abuse of

discretion. Meskimen v. Commonwealth, 435 S.W.3d 526, 534 (Ky. 2013)

(citing Anderson v. Commonwealth, 231 S.W.3d 117, 119 (Ky. 2007)). The test

for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                   ANALYSIS

      In challenging the warrantless search of his vehicle, Dunnaway contends

the Troopers did not articulate probable cause to believe the vehicle contained

evidence of criminal activity and no other exception to the warrant requirement

exists.2 He asserts his speeding, operating on a suspended license, improper



      2 Dunnaway has abandoned any assertion the traffic stop was impermissibly
extended, and thus no further mention of this claim is warranted.
                                        5
lane use and having an open alcoholic beverage container—even when taken

together—did not provide probable cause to justify a warrantless vehicle

search. However, Dunnaway’s assertions ignore one extremely important fact

which alone supported the Trooper’s actions. Both officers testified3 they

detected the odor of marijuana emanating from the vehicle as they separately

approached it. The trial court found this testimony to be credible and we are

presented with no viable argument the testimony did not constitute substantial

evidence supporting the trial court’s ultimate decision. As such, the trial

court’s factual finding was not clearly erroneous and will not be disturbed.

English, 993 S.W.2d at 945.

      As to the trial court’s application of the law to these facts, we discern no

error. The automobile exception to the warrant requirement is applicable when

the vehicle is readily mobile and probable cause exists to believe evidence of

criminal activity may be contained in the vehicle. Chavies v. Commonwealth,

354 S.W.3d 103, 110 (Ky. 2011). As correctly noted by the trial court, it is

well-settled in this Commonwealth that the odor of marijuana provides the

probable cause necessary for officers to conduct a warrantless search of an

automobile. Dunn v. Commonwealth, 199 S.W.3d 775 (Ky. App. 2006).

Troopers validly executed the search of Dunnaway’s vehicle and suppression

was not required. The trial court did not err.




      3  Although Dunnaway contends only Trooper Ellis testified to smelling burnt
marijuana, as noted by both the Commonwealth and the trial court, Trooper Adams
testified he too had detected the odor of marijuana.

                                         6
      Finally, Dunnaway contends the trial court abused its discretion when it

failed to assess the admissibility of evidence of Dunnaway’s prior arrest for

drug trafficking and impermissibly permitted the Commonwealth to introduce

such evidence in violation of KRE 404(b). We disagree.

      The Commonwealth sought to present testimony from Trooper Stuart

Wiser regarding his interaction with Dunnaway on January 4, 2019, in Shelby

County, Kentucky, some three weeks prior to Dunnaway’s arrest in this case in

Hardin County on January 27, 2019. In both instances, Dunnaway was

operating a rented vehicle and was found to be in possession of a large quantity

of cocaine. In Shelby County, he admitted to Trooper Wiser selling narcotics

was his “livelihood.” The Commonwealth plainly stated its intent in

introducing evidence relative to Dunnaway’s prior arrest would be limited to

showing his intent to traffic cocaine and to counter any argument he possessed

the drugs for his personal use.

      The testimony adduced at trial exactly tracked what the Commonwealth

had previously indicated it intended to offer. Trooper Wiser’s testimony was

relevant as it tended to make Dunnaway’s intent to traffic more probable. KRE

401. The trial court was presented with this proposed testimony prior to trial

and properly weighed the probative value versus the prejudicial effect as it was

required to do. Ross v. Commonwealth, 455 S.W.3d 899, 910-11 (Ky. 2015);

KRE 403. This balancing is clearly shown in the trial court’s well-reasoned

written order. Having reviewed the record, we cannot say the trial court

abused its discretion in permitting the Commonwealth to present the jury with

Trooper Wiser’s testimony.

                                        7
      Further, Dunnaway suggests the pretrial ruling was undermined by the

trial court’s admonition to the jury that the testimony could be used by them

only if they believed it was “probative and credible” to determine his intent to

traffic in cocaine. We are unconvinced the trial court abdicated its role as

gatekeeper in this evidentiary matter as it plainly fulfilled that role as evidenced

by its pretrial order on the admissibility of the testimony. The trial court’s

admonition to the jury served only to ensure the jury did not use Trooper

Wiser’s testimony for an improper purpose in their deliberations. Again, there

was no error.

                                  CONCLUSION

      For the foregoing reasons, the judgment of the Hardin Circuit Court is

AFFIRMED.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

William Daniel Carman
Dan Carman, Attorney at Law, PLLC


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Kristin Leigh Conder
Assistant Attorney General




                                         8